NO. 07-06-0348-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                SEPTEMBER 18, 2006
                          ______________________________

        KYLE ZAHN, AMY ZAHN, ZAHN ENTERPRISES, INC., RICK DENZER,

                                                                                Appellants

                                              v.

                               HENRY and ERIKA HOEVE,

                                                                                Appellees
                        _________________________________

              FROM THE 99th DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2004-527,811; HON. WILLIAM C. SOWDER, PRESIDING
                       ________________________________

                               MEMORANDUM OPINION
                          ___________________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellants Kyle Zahn, Amy Zahn, Zahn Enterprises, Inc., Rick Denzer filed a notice

of appeal on August 24, 2006. However, they did not pay the $125 filing fee required from

appellants under Texas Rule of Appellate Procedure 5. Nor did they file an affidavit of

indigence per Texas Rule of Appellate Procedure 20.1. By letter from this Court dated

August 31, 2006, we informed appellants that “the filing fee in the amount of $125.00 has

not been paid” and that the “[f]ailure to pay the filing fee within ten (10) days from the date
of this notice may result in a dismissal.” TEX . R. APP. P. 42.3(c); see Holt v. F. F.

Enterprises, 990 S.W.2d 756 (Tex. App.–Amarillo 1998, pet. ref’d). The deadline lapsed,

and the fee was not paid.

      Because appellants failed to pay the requisite filing fee as directed by the court, we

dismiss the appeal pursuant to Texas Rule of Appellate Procedure 42.3(c).


                                                Per Curiam




                                            2